Citation Nr: 0209221	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing impairment. 

2.  Entitlement to an increased disability rating for pes 
cavus, currently rated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for a left 
varicocele, currently rated as 10 percent disabling.

(The issues of entitlement to service connection for 
defective vision, skin disorder, and bilateral ankle disorder 
and entitlement to increased disability ratings for bilateral 
knee arthralgia, irritable bowel syndrome, maxillary 
sinusitis, and compression fracture at T-11 with a wedge 
deformity of the anterior vertebral body will be addressed in 
a later decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active duty service from June 1984 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 22, 2001, which vacated, 
in part, an October 2000 Board decision and remanded the case 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The appeal arose from rating decisions in 
December 1996 and March 1998 by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Lincoln, Nebraska. 

The Board also notes that the October 2000 Board decision 
reported the audiometer results of a July 1991 retirement 
examination but that upon subsequent review it is noted that 
this report and several related documents clearly show the 
findings are unrelated to the veteran.  Therefore, action has 
been taken to remove these misfiled documents from the 
veteran's claims folder and they will not be addressed in 
this decision.

The Board is undertaking additional development on the issues 
of entitlement to service connection for defective vision, 
skin disorder, and bilateral ankle disorder and entitlement 
to increased disability ratings for bilateral knee 
arthralgia, irritable bowel syndrome, maxillary sinusitis, 
and compression fracture at T-11 with a wedge deformity of 
the anterior vertebral body pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran was engaged in combat with the enemy while on 
active duty in during the Persian Gulf War. 

3.  Persuasive medical evidence demonstrates the veteran does 
not have a present hearing disability for VA compensation 
purposes. 

4.  Persuasive medical evidence demonstrates the veteran's 
service-connected pes cavus is productive of definite 
tenderness under metatarsal heads, pain on squatting, and 
limitation of plantar flexion; however, there is no medical 
evidence showing all toes tending toward dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, or marked tenderness under 
metatarsal heads. 

5.  Persuasive medical evidence demonstrates the veteran's 
service-connected left varicocele is recurrent and is 
productive of pain and tenderness.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

2.  The criteria for a rating in excess of 10 percent for 
service-connected pes cavus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.14, 4.71a Diagnostic Code 5278 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

3.  The criteria for a rating in excess of 10 percent for 
service-connected left varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.20, 4.114, 4.115b, 
4.118 Diagnostic Codes 7399-7338, 7599-7525, 7899-7804 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1997, December 1998, and March 1999 statements of 
the case, the February 1998, June 1998, and December 1998 
supplemental statements of the case, the October 2000 Board 
decision, and the Board's February 2002 correspondence to the 
veteran's representative adequately notified the veteran of 
the evidence necessary to substantiate the matter on appeal 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters 
addressed in this decision have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
October 1996, March 1997, November 1997, and August 1998.  
Therefore, the Board finds that evidence sufficient for an 
adequate determination of the matters addressed in this 
decision has been obtained.

Although the veteran's representative has submitted 
correspondence reciting case law and, in essence, requesting 
additional examinations because the veteran's claims file was 
not available for the examiner's review in August 1998, the 
Board finds the issues addressed in the present decision 
involve medical determinations which could be adequately 
rendered without review of the documented medical history.  
In addition, the August 1998 evaluations concerning the 
veteran's present hearing acuity and the current nature and 
severity of his service-connected pes cavus and left 
varicocele thoroughly addressed the veteran's reported 
symptoms and are consistent with all of the other evidence of 
record.  

The Board also notes that no information submitted subsequent 
to the August 1998 examinations indicates the veteran has 
experienced any increased symptoms as to these disorders.  
The Board, based upon a review of the evidence of record, 
finds that these disorders have been essentially static in 
nature during and after service and that in the absence of 
any indication of an increase in symptomatology an additional 
VA examination would serve no useful purpose.  The Court has 
held that the duty to assist is not always a one-way street 
and that if a veteran wishes help he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); aff'd 1 
Vet. App. 406 (1991).  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Service Connection Claim
Hearing Impairment

Background.  Service medical records show the veteran 
complained of a hearing distortion during the period from 
1987 to 1990.  

The veteran's March 1984 enlistment examination report 
included an audiological evaluation which revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
5

Audiological evaluation in October 1985 revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
30
LEFT
15
0
0
0
15

Audiological evaluation in October 1986 revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
30
LEFT
10
5
0
0
10

A December 1986 examination reported included an audiological 
evaluation which revealed, pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
30
LEFT
10
5
0
0
10

Audiological evaluation on August 12, 1987, revealed, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
50
LEFT
5
5
0
0
15

A follow up audiological evaluation on August 13, 1987, 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
35
LEFT
5
5
5
0
15

The examiner noted there was no evidence of a significant 
threshold shift of the follow up examination as compared to 
the October 1985 evaluation.

A September 1987 examination reported included an 
audiological evaluation which revealed, pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
30
LEFT
10
5
0
0
10

Audiological evaluation in August 1988 revealed, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
25
LEFT
10
5
-5
0
5

An April 1990 separation examination included an audiological 
evaluation which revealed, pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
5
10
15

VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-5
15
LEFT
0
10
0
5
15

Speech discrimination, as measured by the Maryland CNC Test, 
was 96 percent in the right ear and 100 percent in the left 
ear. 

VA audiological evaluation in November 1997, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
25
LEFT
0
5
-5
0
15

Speech discrimination, as measured by the Maryland CNC Test, 
was 100 percent in the right ear and 100 percent in the left 
ear. 

VA audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30
LEFT
0
5
0
5
10

Speech discrimination, as measured by the Maryland CNC Test, 
was 94 percent in the right ear and 100 percent in the left 
ear. 

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001); Hensley v. Brown, 5 Vet. App. 155 
(1993).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley, 5 Vet. App.  at 159-60.  Even if 
a veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. At 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. At 157.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(d) (2001).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis.  Initially, the Board notes the veteran contends 
that he has hearing loss as a result of acoustic trauma 
during service and that his service personnel records show 
that he served in the Persian Gulf War and was awarded the 
American Defense Service Medal, the Combat Action Ribbon, the 
Kuwait Liberation Medal, the Southwest Asia Service Medal, 
the Meritorious Unit Commendation, and the Navy Unit 
Commendation.  Therefore, the Board finds the veteran was 
engaged in combat with the enemy and that his claim is 
entitled to review in light of the recognized evidentiary 
standards for this status.

In this case, however, the Board finds that based upon the 
evidence of record entitlement to service connection for 
hearing loss is not warranted.  Although the veteran's 
service and post-service medical records indicate some 
decreased hearing acuity since the March 1984 enlistment 
examination, there is no evidence of a present hearing loss 
disability for VA compensation purposes.  

Although an audiological evaluation on August 12, 1987, 
revealed a pure tone threshold of 50 decibels in the right 
ear at 4000 Hertz a follow up evaluation the next day 
revealed a pure tone threshold of 35 decibels in the right 
ear at 4000 Hertz.  The Board finds, based upon the 
examiner's apparent acceptance of the August 13th follow up 
evaluation findings and the fact that these findings are more 
consistent with the other evidence of record, that the August 
12th finding was an aberration rather than an indication of 
any hearing loss disability.

The only other evidence of a present hearing loss disability 
for VA compensation purposes in this case is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, in the absence of a current hearing loss 
disability satisfying the requirements of 38 C.F.R. § 3.385, 
the veteran's claim must be denied.  

Increased Schedular Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).


A.  Pes Cavus 

Background.  Service medical records show the veteran 
complained of bilateral foot pain in October 1993.  
Subsequent examination reports noted diagnoses of midfoot 
pain of unknown etiology.  

An August 1996 VA radiology report revealed no evidence of 
fracture, soft tissue abnormality, or other abnormality of 
the feet. 

An October 1996 VA orthopedic examination report summarized 
the veteran's bilateral foot problems in service and noted 
his present complaints of daily pain, particularly at the 
arches, and swelling.  It was noted that with arch supports 
he could stand as long as 30 minutes but that he could only 
stand for 15 minutes without arch supports.  Objectively, an 
elevated arch was noted.  The examiner noted appearance was 
normal, there was no deformity or problems with gait, and 
function appeared to be okay.  The veteran could rise on his 
heels and toes but he did have pain on squatting and on 
pronation at about 45 degrees, bilaterally.  There were no 
secondary skin or vascular changes observed.  The diagnosis 
was pes cavus deformity of the feet. 

A November 1997 VA orthopedic examination report noted the 
claims file had been reviewed.  The veteran complained of 
pain across the dorsa or both feet when weightbearing only.  
It was noted that he had pain with any walking and could not 
run but that he was able to walk.  It was further reported 
that the veteran had stiffness and fatigue the longer he 
walked with progressively worsening pain but that he denied 
using crutches or braces.  Objectively, the skin appeared 
normal, as did his gait and station.  He could stand on his 
toes and heels but there was difficulty in squatting.  Pain 
was associated with standing on his toes and during 
squatting.  There was tenderness over the dorsa of the feet 
along the metatarsophalangeal joints and proximal to that 
along the phalanges.  There was no tenderness other than over 
the dorsum of the foot or significant callous formations and 
the ankles showed no swelling or erythema and were nontender.  
The arches were high bilaterally.  Dorsiflexion was to 20 
degrees on the right and left, while plantar flexion was to 
17 degrees on the right and to 16 degrees on the left.  The 
diagnoses included chronic forefoot pain and high arches. 

An August 1998 VA orthopedic examination report noted the 
veteran's history and complaints of bilateral foot pain, 
weakness, stiffness and swelling.  He reported daily and that 
he used Motrin and shoe inserts which helped relieve his 
symptoms.  He stated he had flare-ups two or three times a 
week which were alleviated by getting off his feet but denied 
any functional impairment associated with the flare-ups.  He 
stated his usual occupation and daily activities were not 
affected.  Objectively, the examiner noted the veteran had 
strong appearing feet with no evidence of flatfeet or any 
arch deformities.  His posture on standing, sitting, and 
rising on his heels and toes was unremarkable.  There were no 
skin or vascular changes and the joints of the feet were not 
observed to be painful.  There was no evidence of hammertoe 
or clawfoot deformity.  The diagnosis was intermittent 
muscular strain in both feet. 

Legal Criteria.  The Ratings Schedule for acquired claw foot 
(pes cavus) provides a maximum 50 percent disability rating 
when there is bilateral marked contraction of plantar fascia 
with a dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, a 30 percent 
disability rating is assignable when the preceding symptoms 
are unilateral, a 30 percent disability rating may also be 
assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, a 20 percent disability 
rating is assignable when the preceding symptoms are 
unilateral, a 10 percent disability rating is assignable when 
the great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.  
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2001). 

Analysis.  Based upon the evidence of record, the Board finds 
a disability rating in excess of 10 percent in not warranted 
for the veteran's service-connected pes cavus.  The medical 
evidence demonstrating symptoms including some tenderness 
under the metatarsal heads, pain on squatting, and limitation 
of plantar flexion are more consistent with the schedular 
criteria for a 10 percent disability rating.  The disorder is 
not shown to be manifest by all toes tend toward 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, or marked tenderness 
under metatarsal heads. 

Alternatively, the Board has considered Diagnostic Codes 
5271, 5276, 5283, and 5284, as they may provide a disability 
rating in excess of 10 percent.  In this case, however, the 
medical evidence demonstrates no marked limitation of motion 
of the ankle, flatfeet, malunion or nonunion of the tarsal or 
metatarsal bones, or severe or moderately severe foot 
injuries.  Therefore, the Board finds these codes are 
inapplicable. 

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2001); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991). 

In this case, the Board has considered the affect of pain on 
motion, weakness, fatigability, and incoordination that the 
veteran may have with respect to functional loss, including 
during flare-ups, and finds his complaints are adequately 
contemplated by the present evaluation.  In fact, it is 
doubtful that the veteran could be afforded a 10 percent 
disability under the present rating criteria without 
considering such factors, as there is no medical evidence 
showing that he suffers from great toe dorsiflexion or any 
limitation of dorsiflexion at the ankle, which are symptoms 
listed under the schedular criteria of Diagnostic Code 5278 
for assigning a 10 percent disability rating.  In addition, 
there is no objective medical evidence to show that pain, 
weakness, or any other factors result in an additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent at this time. 

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

B.  Left Varicocele 

Background.  Service medical records show the veteran 
underwent surgical repair for a left varicocele in August 
1989.  

An October 1996 VA compensation examination report noted the 
veteran's history of varicocele and complaints of testicular 
pain.  Objectively, there was no evidence of any left-side 
testicular atrophy but the varicocele was palpable with some 
vascular venous distention.  The diagnosis was left 
varicocele with pain and tenderness noted. 

In December 1996, the RO granted entitlement to service 
connection for left varicocele and rated the disorder by 
analogy to the guidelines for rating an inguinal hernia, 38 
C.F.R. § 4.114, Diagnostic Code 7338.  A 10 percent 
disability rating was assigned.

A November 1997 VA genitourinary examination report noted the 
claims file had been reviewed and that the veteran claimed 
his testicles were always tender, occasionally ached, and 
that he had experienced episodes of severe pain for minutes 
at a time.  Objectively, the examiner noted the veteran's 
left testicle was exquisitely tender.  The diagnoses included 
status post varicocelectomy and left scrotal swelling 
consistent with a varicocele, markedly tender. 

An August 1998 VA genitourinary examination report noted the 
veteran's history of having a left varicocele in service.  
His sexual function was reported to be unimpaired.  Physical 
examination revealed the left testicle was much larger than 
the right testicle and was slightly uncomfortable.  The 
examiner commented that it appeared there was a varicocele 
present and possibly a hydrocele.  The diagnoses included 
recurrence of a left varicocele and numerous involuntary 
emissions of prostate versus seminal fluid. 

Legal Criteria.  The Ratings Schedule for inguinal hernia 
provides a noncompensable evaluation where the hernia is not 
operated but remediable, or is small and reducible or without 
true hernia protrusion, a 10 percent evaluation where the 
hernia is post operative recurrent, readily reducible, and 
well supported by truss or belt, a 30 percent evaluation 
where the hernia is small, post operative recurrent, or 
unoperated irremediable, not well supported by a truss, or 
not readily reducible, and a  60 percent evaluation where the 
hernia is large, post operative, recurrent, not well 
supported under ordinary conditions, and not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2001).  

The Ratings Schedule also provides a 20 percent disability 
rating for complete atrophy of both testes and a zero percent 
rating for the complete atrophy of only one testicle.  
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2001).  A 30 
percent disability rating is provided for the removal of both 
testicles and the removal of one testicle is noncompensable.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2001).

The Ratings Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2001).  

Analysis.  Initially, the Board notes the RO rated the 
veteran's left varicocele, by analogy, to inguinal hernia; 
however, disability ratings under Diagnostic Code 7338 are 
based on the presence and size of an inguinal hernia, as well 
as whether it necessitates any form of support.  In this 
case, there is no evidence indicating the veteran's 
varicocele necessitates any form of support.  In addition, as 
the veteran's left varicocele has not resulted in the 
complete atrophy or loss of both testes, a compensable 
disability rating under diagnostic codes 7523, 7524 is not 
warranted.  Therefore, the Board finds Diagnostic Code 7804 
is a more appropriate analogy for rating purposes.

The Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7804, 
provides a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.  As the veteran suffers from a recurrence of a 
status post left varicocele that is observed to be 
objectively tender and painful, a 10 percent disability 
rating is warranted.  The Board notes, however, that 
10 percent is the maximum schedular rating available under 
this code.  The preponderance of the evidence is against the 
veteran's claim for an increased rating.

There is also no evidence of any unusual or exceptional 
circumstances related to this service-connected disorder that 
would warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service was not required.  See Bagwell, 9 Vet. 
App. 337.



ORDER

Entitlement to service connection for hearing impairment is 
denied. 

Entitlement to a disability rating in excess of 10 percent 
for pes cavus is denied. 

Entitlement to a disability rating in excess of 10 percent 
for a left varicocele is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

